DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application is a CIP of 15085061 and 15718324. However, neither of these applications discuss concentrate formulations of the instant claims or any of the claimed amounts of any of the claimed components, e.g. wetting agents in amounts close to those instantly claimed or iron HEDTA in the claimed amounts, or soy hydrolysate in the amounts claimed, etc. Thus, the instant priority date for these claim limitations is the filing date of the instant application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wikeley et al (US 2015/0080216), Christians et al. (US5290749), Kroh (WO2018035530, with priority to 08/2016), Jian et al. (Agri. Sci. in China, 2010, 9(6), 854-860), RU2177466C2 (‘466), Anderson (WO2017197066, with priority to 05/2016), Novasep (https://web.archive.org/web/20150703182407/https://www.novasep.com/home/products-services/food-ingredients/industrial-processes/saccharose-production-from-sugar-beet.html), Welshimer et al. (US20010042494), and Lynch et al. (US 2013/0160506, from IDS in related case) 
Applicant’s claim:
-- A concentrated composition for weed control and fertilizer comprising:
iron hydroxyl ethylenediaminetriacetic acid, at approximately between 46.74% and 51.69% of the total weight;
humate, at approximately between 1.84% and 2.5% of the total weight; microelements, at approximately between 1.45% and 1.67% of the total weight; soy hydrolysate, at approximately between 1.88% and 2.5% of the total weight; a wetting agent, at approximately between 0.34% and 0.42% of the total weight; molasses desugarized solubles, at approximately between 39.17% and 42.01% of the total weight; and
calcium lignin, at approximately between 3.24% and 3.58% of the total weight.


Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 1-3, Wikeley teaches plant growth regulating compositions (abstract) comprising a surfactant/wetting agent [60]-[66], iron present from 1-15%, which can be chelated  including natural plant regulators and nutrients (which reads on the claimed molasses) [83], and adjuvants including humectants (which reads on glycerine) and acidifying agents/buffers (which reads on/would include humate) [84-85], and preservatives (which reads on instant claim 3), and wherein the granules can be diluted for application which reads on the claimed concentrated composition (see entire document; abstract; etc.), and wherein the granules can comprise from 30-99 wt% carrier, and wherein the carrier can be a fertilizer which reads on the claimed desugared molasses solubles([0067]), and Wikeley teaches wherein the concentrated granules can comprise a binder, specifically calcium ligninsulfonate/calcium lignin in amount of 0.1-10% which reads on the claimed amounts of approximately between 3.24-3.58% (See [0071]). Wikeley also teaches wherein their composition can comprise one or more micronutrients including iron/chelated iron in amounts of 1 to 15 wt% which would read on the additional micronutrients claimed in amounts of 1.45-1.67% of the total weight. Wikeley further teaches wherein their formulation can comprise fertilizers and organic materials as carriers, in amounts of 30-99% which reads on the claimed soy hydrolysates and molasses desugarized solubles [0067].
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claims 1-3, Wikeley does not explicitly disclose iron hydroxyl ethylenediaminetriacetic acid (Fe HEDTA). This deficiency in Wikeley is cured by Hudetz. Hudetz teaches herbicide compositions comprising an iron compound (abstract) including water soluble chelated iron, specifically iron HEDTA (col. 6, ln. 57- Col. 7, ln. 25; Col. 8, ln. 61-63;  Table 3; Claim 7; Col. 13, ln. 3-13; Col. 12, ln. 48-54; Col. 10, ln. 60-67; Col. 11, ln. 1-2).
Regarding claim 1, Wikeley does not teach wherein the composition comprises humate in amounts of between 1.84-2.5% of the total weight, or wherein the composition comprises soy 
Christians teaches that soy hydrolysate was known to function as a weed control agent when used in concentrations of 0.5 g/dm2-10g/dm2 (See Claims 1-2, 6; Claims 19-20, etc.).
Jian teaches that soy hydrolysate is also known to be useful as an herbicide in concentrations of up to 0.3% (See pg. 855-857, herbicidal activity of SMH sections; and Results sections).
Kroh teaches that soy hydrolysates are also useful for promoting growth of turf grasses in concentrations of from 0.1 pounds/1000 sq ft to 100 pounds/1000 sq. feet (abstract; claim 1).
‘466 teaches that it was known to use 0.1-3% humates in compositions for treating soil to improve its productivity, e.g. promote plant growth in the soil (See Abstract).
 Anderson teaches that it was known to formulate agricultural formulations which include concentrates with various amounts of wetting agents, even no wetting agents if desired, e.g. from 0-5 grams, 1-5 grams, etc. which would read on the claimed 0.34-0.42% of the total weight of the composition ([0007]; [0093]). 
Novasep teaches that it was known to use desugared molasses solubles/raffinate as fertilizer (See Raffinate description).
Welshimer teaches that binder for agricultural formulations wherein desugared molasses is used in amounts of up to about 20% (See [0021]; [0025-0026]; [0037]; [0013]; [0042]; claims).
Regarding claim 2, Wikeley does not explicitly disclose glycerine or percentages thereof. This deficiency is cured by Lynch. Lynch teaches agrochemical formulations comprising 0.01-15% glycerin/glycerine ([0027]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to produce the formulations of Wikeley et al. with Fe HEDTA and known percentages thereof as taught by Hudetz in order to produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because both references are drawn to agrochemical formulations comprising iron based components and Hudetz teaches specific iron based components including Fe HEDTA and percentages thereof. Therefore, it would have been obvious to utilize the Fe HEDTA and percentages thereof of Hudetz, in the formulations of Wikeley in order to incorporate a specific known iron based component and known percentages thereof for incorporation within agrochemical formulations, because it is known, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
It also would have been obvious to one of ordinary skill in the art to add humate to the composition of Wikeley in the claimed amounts because Wikeley teaches that their composition can contain plant nutrients/fertilizers and ‘466 teaches using 0.1-3% humate to increase soil productivity. Thus, one of ordinary skill in the art would be motivated to use the claimed amounts of humate in order to improve the soil and thereby increase/improve growth of plants growing in the soil.
It also would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to produce the formulations of Wikeley with 0.01-15% glycerin as taught by Lynch in order to produce the instant invention. One of ordinary skill in the art would have been motivated to do this because both references are drawn to agrochemical formulations prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Regarding the limitations drawn to specific component percentages; the cited art teaches all of the claimed components and that it was known in the art to use these components in various percentages thereof, e.g. if 7.88 iron is used in the composition and this iron is used as chelated iron-HEDTA then the concentration becomes 46.74% of the composition because of the weight of the HEDTA, etc. Thus, it would have been expected that one of ordinary skill in the art would have undertaken a reasonable amount of routine optimization to achieve the instantly claimed amounts of each component in order to achieve the desired results, especially since each of the claimed active agents was known in the art to be useful for forming agricultural compositions for treating plants/soil in amounts which overlap/include the instantly claimed amounts as is taught by the combination of the references above. Further, the courts have previously determined, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding the instantly claimed amounts of desugared molasses solubles it would have been obvious to one of ordinary skill in the art at the time of the instant filing to optimize the amount of the solubles to the instantly claimed amounts because it was known in the art to use desugared molasses as fertilizer for the soil and plants and Wikeley teaches that fertilizers can be used as carriers in their formulation in amounts of 30-99% which reads on the instantly claimed amounts of desugared molasses solubles and that their (Wikeley) formulation can also comprise nutrients (Which would read on fertilizers) in any amount since they do not disclose specific amounts, and it was also known to use desugared molasses solubles a solubilizing binders in agricultural formulations in amounts of up to 20% as taught by Welshimer. Thus, it would have been obvious to one of ordinary skill in the art to use a known fertilizing agent as a carrier/filler/binder in the formulation of Wikeley in the claimed amounts because it was known that desugared molasses solubles were useful as fertilizing agents, binders/solubilizers for granulated formulations and as such it would have been obvious to optimize the amount of fertilizers and binders/carriers/fillers in the composition of Wikeley in order to develop the instantly claimed concentrate composition. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
	Applicant’s arguments, filed 07/26/21, have been fully considered but are not persuasive at this time. Specifically, applicants argue that Wikeley does not teach their ranges of FeHEDTA. The examiner respectfully disagrees because Wikeley teaches that iron is present in a metal concentration of 1-15 wt% (See [0079). The instant claim is to Fe HEDTA present in amounts of 46.74-51.69% (and Iron HEDTA has a molecular weight of 331.08 and Iron itself has 
	Applicant’s then argue that the discussed binder advantage of Wikeley is not necessary for the instantly claimed composition because the instant composition is a liquid. The examiner respectfully points out that the instant composition is not required to be a liquid as there is no requirement for any specific composition type or physical state of the composition claimed as such the binder of Wikeley which can be/reads on calcium lignin still reads on the instantly claimed composition as it is currently claimed. 
	Applicants then argue impermissible hindsight to select the specifically claimed ingredients in the claimed amounts from the prior art. The examiner respectfully disagrees because firstly, the instantly claimed composition can comprise anything in addition to the claimed agents, and secondly each and every component in the claimed composition was already known in the art to be used in the claimed amounts to form compositions which could be diluted to treat plants. Thus, the instantly claimed composition 
	Applicant then argues unexpected results and have presented an affidavit from the inventor. These arguments restate the points from the affidavit and as such will be addressed with the affidavit below.
Declaration under 1.132
	Bradley Wolfe provided a declaration under 1.132, filed 07/26/21. The Declaration meets the formal requirements. In the most relevant part, the Declaration presents that applicant has found that by replacing the urea for soy hydrolysate as a nitrogen source in the fertilizer the fertilizer is more stable and that by adding calcium lignin the damage to the grass/plants from the iron can be controlled/reduced, etc. A Declaration is due full consideration and weight for all that it discloses. Declarations are reviewed for the following considerations: 1) whether the Declaration presents a nexus such as a side-by-side or single-variable comparison (In re Huang, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996)), 2) whether the Declaration presents a comparison to the closest art, 3) whether the Declaration is commensurate in scope with the scope of the claims (In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990)), 4) whether the Declaration shows a difference in kind rather than merely a difference in degree (In re Waymouth, 182 USPQ 290, 293 (C.C.P.A. 1974)), and 5) whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness (Pfizer Inc. v. Apotex, Inc., 82 USPQ2d 1321, 1339 (Fed. Cir. 2007)). The relevant criterion here is No. 5, whether the prima facie case is sufficiently strong that allegedly superior results are insufficient to overcome the case for obviousness. The examiner has carefully reviewed the Declaration, including the photos and applicant’s statements. The examiner notes that applicant’s photos are reproduced in black and which which makes it very hard to distinguish any differences. Applicants argue that replacing the urea for soy hydrolysate as a nitrogen source in the fertilizer the fertilizer is more stable and that by adding calcium lignin the damage to the grass/plants from the iron can be controlled/reduced and that these results are unexpected. However, the examiner respectfully disagrees because it was known to be necessary to use urea containing solutions rather quickly because the urea will degrade to cyanate and ammonium ions and the cyanate further degrades to CO2 and ammonia (see Alexandrova et al. J Phys Chem B. 2007. 111(4), 720-730, 1st paragraph introduction section). Thus, it would make sense to use other nitrogen sources which are more storage stable than 
Applicant then argues that the examiner cannot stitch together an obviousness rejection by finding discrete portions of prior art references. The examiner respectfully disagrees because each of the claimed components was already known in the art to be useful for agricultural compositions/compositions for treating plants. Thus, it would have been obvious to one of ordinary skill in the art to form the claimed composition when looking to the combination of the prior art because each component was known in the art to be used in agricultural and horticultural applications to soil and plants to control weeds or improve soil or fertilize crops and soil and as such it would have been the combination of known components in similar/previously disclosed amounts in order to form the claimed composition especially since it is known, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In reKerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).

Conclusion
	Claims 1-3 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ERIN E HIRT/Primary Examiner, Art Unit 1616